127 S.Ct. 1484 (2007)
Tyler Chase HARPER, a Minor, By and Through His Parents Ron HARPER, et ux., et al., petitioners,
v.
POWAY UNIFIED SCHOOL DISTRICT, et al.
No. 06-595.
Supreme Court of United States.
March 5, 2007.
On petition for writ of certiorari to the United States Court of Appeals for the Ninth Circuit. Motion of Kelsie J. Harper for leave to intervene denied. Petition for writ of certiorari granted. Petitioner seeks review of the judgment of the United States Court of Appeals for the Ninth Circuit, which affirmed the district court's denial of petitioner's motion for a preliminary injunction. The district court, however, has now entered final judgment dismissing petitioner's claims for injunctive relief as moot. We have previously dismissed interlocutory appeals from the denials of motions for temporary injunctions once final judgment has been entered. See Pacific Telephone & Telegraph Co. v. Kuykendall, 265 U.S. 196, 205-206, 44 S.Ct. 553, 68 L.Ed. 975 (1924); Shaffer v. Carter, 252 U.S. 37, 44, 40 S.Ct. 221, 64 L.Ed. 445 (1920). In this case, vacatur of the prior judgment is also appropriate to "`clea[r] the path for future relitigation of the issues between the parties and [to] eliminat[e] a judgment, review of which was prevented through happenstance.'" Anderson v. Green, 513 U.S. 557, 560, 115 S.Ct. 1059, 130 L.Ed.2d 1050 (1995) (per curiam) (quoting United States v. Munsingwear, Inc., 340 U.S. 36, 40, 71 S.Ct. 104, 95 L.Ed. 36 (1950)) (alterations in original). The petition for writ of certiorari is granted. The judgment is vacated and the case is remanded to the United States Court of Appeals for the Ninth Circuit with instructions to dismiss the appeal as moot. See United States v. Munsingwear, Inc., supra. Reported below: 445 F.3d 1166.
Justice BREYER dissents.